DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/529,473 filed on November 18, 2021.  Currently claims 1-20 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is unclear what is being claimed by “wherein……” 
Regarding claim 4, it is unclear what is being claimed by “wherein……” 
Regarding claim 13, it is unclear what is being claimed by “wherein……” 
Regarding claim 14, it is unclear what is being claimed by “wherein……” 
	Appropriate correction/clarification is required to clearly define what is being claimed. 

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 2, 5, 6, 11, 12, 15, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0133039 A1 to Yamada (hereinafter “Yamada”).  
Regarding claims 1 and 11, Yamada discloses an image forming device 1 (see figure 1) comprising a placement component in the form of a paper cassette 9A and 9B (see figure 3 and paragraphs 0036 and 0038); a wireless tag communication reader/writer 81 (see figure 4 and paragraph 0050 and thereafter) to read from and write into the RFID tag 80 (see figure 5) on a sheet (also see figure 3); a conductor made of metal shield is provided between the cassette 9A and 9B (see paragraph 0157) to hinder communication with the tags not meant to read from or write onto the sheet. 
	Regarding claims 2 and 12, Yamada’s teaching (paragraph 0157) would be covering the surface area of the cassette, and covering the position of the wireless tag.
	Regarding claims 5 and 15, the cassettes 9A and 9B hold the papers before the image processing (copying, printing or faxing) is done on the papers (see paragraphs 0033 and thereafter).  
	Regarding claims 6 and 16, the reader/writer is comprised of antenna (see paragraph 0152) to read from or write to the RFID tag on the sheets.  RFID tag is also comprised of an antenna (see paragraph 0045).
Regarding claim 20, see the description for claims 1 and 11 above.  The metal shielding member mitigates the unintended wireless tag writing.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0133039 A1 to Yamada.  
	The teachings of Yamada have bee discussed above.  
	The limitations raised in these claims appear to be a design variation element.  As shown in figure 8, the reader in Yamada have been disposed in vertical manner.  The shielding member (see paragraph 0157) is disposed in between the first cassette 9A and the second cassette 9B.  Although the directional vectors of the reader and shielding do not meet head-on, the shield provide the desired functionality.  Accordingly, it is the Examiner’s position that regardless of the shape and sizes of the shielding member, the shielding member functions to shield other RFID tags from reacting than the designated one to be read from or write to. 

Allowable Subject Matter
12.	Claims 9, 10, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter:  The claims are directed at an image forming device comprising a placement component configured to accommodate sheets with a wireless tag, a wireless tag communication writer; and a conductor provided in the placement component and configured to hinder communication between the wireless tag communication writer and the wireless tag.  The conductor is comprised of two or more conductors.  Such an image forming device is neither disclosed nor suggested by the cited references.  Claims are also directed at an apparatus comprising the same components listed under the imaging device.  These claims are also allowable.   
 

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
December 13, 2022